Citation Nr: 1203159	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-33 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1991 to January 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

In September 2009, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  During the hearing the Veteran was granted a 60-day abeyance for submission of additional information, to include pertinent private treatment records.  The Veteran has not submitted any additional information.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veteran contends that his current left shoulder disorder is related to an injury sustained in service.  His service treatment records (STRs) include two June 1992 records, to include an X-ray request, which references the right shoulder.  A July 1995 treatment record, while not referencing the left shoulder, documents "24 y/o male RTC to have a SATSC to left arm.  Reapplied SATSC to left arm.  Continue treatment."  The Veteran has indicated in statements that the right shoulder entries in his STRs are errors.  He specifically stated that it was his left shoulder that sustained the injury.  

At the September 2009 Travel Board hearing, the Veteran testified that he received treatment for his left shoulder disorder from his private specialist Dr. Sandman beginning in 2005.  He also identified treatment from his private family doctor, Dr. Browler.  Treatment records from these providers are not associated with the claims file, and likely contain pertinent information.  Specifically, as the Veteran indicates that these providers have continuously treated him for his left shoulder and not the right shoulder.  Such records are critical and need to be obtained and associated with the claims file.  Significantly, the Veteran testified that he did not receive any treatment for his left shoulder between 1996 and 2005.  See page 11 of the hearing transcript. 

Accordingly, the case is REMANDED for the following:

1. Request that the Veteran provide sufficient information, to include the dates and location of all outstanding VA and private treatment for his left shoulder disability.  Of particular interest are the complete clinical records of all care he received from Drs. Sandman and Browler from 2005 to the present.  Associate any records received with the claims file.  After this development is completed, the RO should review the records and arrange for any further development suggested by the information therein (to include arranging for another examination, if indicated).

2. The RO should then readjudicate the claim.  If it remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.





The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


